DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7, 9-12, 21-22, 24-25 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7-10, 12-13 and 15-16 of U.S. Patent No. 10,119,938. Although the claims at issue are not identical, they are not patentably distinct from each other as is demonstrated below:

Instant
10,119,938
1. A spectrometer comprising: 
an ion modifier, 


a drift chamber, and 


a detector, 
the ion modifier being configured to modify a portion of the ions that enter the drift chamber; and 
a controller, communicatively coupled to the ion modifier and the 
detector and configured to control operation of the spectrometer to:
separate ions in the drift chamber based on, respectively, a given ions’ ion mobility;



fragment a portion of the ions that arrive at the ion modifier in a first time 
period, the ions in the portion having 
substantially similar ion mobilities;
separate fragments that are 
ionized, respectively, based on the fragment’s ion mobility; and
select a group of other ions 
according to time of arrival at the ion 
modifier, the time of arrival being in a 
second time period, and preventing the 
group of other ions from passing toward 
the detector by 






neutralizing the group of other ions.

12. An ion mobility spectrometer comprising: 
a gate configured to control entry of ions to 
a drift chamber, the gate disposed on an end of the drift chamber generally opposite 
a detector; 
an ion modifier disposed between the gate and the detector so the ions, respectively, 





separate between the gate and the ion modifier based on the ions' ion mobility; and 
a controller, coupled to the ion modifier, the controller configured to synchronize operation of the ion modifier so 
fragments that result from operation of the ion modifier are associated with a portion of the ions based on ion mobility, and wherein the controller is further configured to time operation of the ion modifier to 



prevent ions that are not in the portion from passing to the detector, wherein the ion modifier comprises at least two electrodes that are spaced apart from one another along the drift chamber's length and the at least two electrodes comprise at least one of set of parallel wires, wire meshes, or a combination of parallel wires and wire mesh.
15. The ion mobility spectrometer of claim 12, wherein the ion modifier is further configured to 
neutralize at least some of the other ions.
4. The spectrometer of claim 1, wherein the controller is configured to control operation of the ion modifier to select a portion of ions based on the detector's previous response.
16. The ion mobility spectrometer of claim 12, wherein the controller is further configured to cause the ion modifier to operate responsive to a determination that other ions corresponding to the portion were not identified by the detector during previous operation.
5. The spectrometer of claim 1, wherein the controller is further configured to cause the ion modifier to modify at least some of said the ions in the portion responsive to ambiguous identification, during previous operation of the spectrometer, of the other ions that correspond to said the ions in the portion.
16. The ion mobility spectrometer of claim 12, wherein the controller is further configured to cause the ion modifier to operate responsive to a determination that other ions corresponding to the portion were not identified by the detector during previous operation.
7. The spectrometer of claim 1, wherein the spectrometer is configured to operate substantially at ambient pressure.
5. The spectrometer of claim 1, wherein the spectrometer is configured to operate substantially at ambient pressure
9. The spectrometer of claim 1, wherein the spectrometer is configured to time arrival of at least some fragments formed by modifying the ions in the portion with operation of the ion modifier.
7. The spectrometer of claim 1, wherein the spectrometer is configured to time arrival of at least some fragments formed by modifying said ions in the portion with operation of the ion modifier.
10. The spectrometer of claim 1, wherein the ion modifier is configured to modify at least some of the ions in the portion with a radio frequency.
8. The spectrometer of claim 1, wherein the ion modifier is configured to modify at least some of said ions in the portion with a radio frequency.
11. The spectrometer of claim 1, wherein the gate and the ion modifier are spaced apart from one another to permit separation of the ions admitted to the drift chamber.
9. The spectrometer of claim 1, wherein the gate and the ion modifier are spaced apart from one another to permit separation of the ions admitted to the drift chamber.
12. The spectrometer of claim 1, wherein the controller is further configured to synchronize operation of the ion modifier with opening of the gate to select the portion of ions to be modified.
10. The spectrometer of claim 1, wherein the controller is further configured to synchronize operation of the ion modifier with opening of the gate to select the portion of ions to be modified.
21. A method comprising: 






separating ions in a drift chamber based on, respectively, a given ion's ion mobility; 





fragmenting a portion of the ions, the ions in the portion having substantially similar ion mobilities; 
separating fragments that are ionized, respectively, based on the fragment’s ion mobility; and 
selecting a group of other ions based on their time of flight, and preventing the group of other ions from passing toward a detector by 








neutralizing the group of other ions.

12. An ion mobility spectrometer comprising: a gate configured to control entry of ions to a drift chamber, the gate disposed on an end of the drift chamber generally opposite a detector; 
an ion modifier disposed between the gate and the detector so the ions, respectively, 
     separate between the gate and the ion modifier based on the ions' ion mobility; and 
a controller, coupled to the ion modifier, the controller configured to synchronize operation of the ion modifier so 
fragments that result from operation of the ion modifier are associated with a portion of the ions based on ion mobility, and wherein the controller is further configured to time operation of the ion modifier to 

prevent ions that are not in the portion from passing to the detector, wherein the ion modifier comprises at least two electrodes that are spaced apart from one another along the drift chamber's length and the at least two electrodes comprise at least one of set of parallel wires, wire meshes, or a combination of parallel wires and wire mesh.
15. The ion mobility spectrometer of claim 12, wherein the ion modifier is further configured to 
neutralize at least some of the other ions.
22. The method of claim 21, wherein the method is performed responsive to non-identification of other ions corresponding to the portion during previous operation of a device performing the method.
16. The ion mobility spectrometer of claim 12, wherein the controller is further configured to cause the ion modifier to operate responsive to a determination that other ions corresponding to the portion were not identified by the detector during previous operation.
24. The method of claim 21, further comprising preventing at least some other ions that are not in the portion from passing toward the detector.
13. The ion mobility spectrometer of claim 12, wherein the ion modifier is further configured to prevent a substantial portion of the other ions from passing to the detector.
25. The method of claim 24, further comprising neutralizing at least some other ions.
15. The ion mobility spectrometer of claim 12, wherein the ion modifier is further configured to neutralize at least some of the other ions.
31. The spectrometer of claim 1, wherein the ion modifier comprises two electrodes which are spaced apart from one another along a length of the drift chamber.
Part of claim 12: two electrodes
32. The spectrometer of claim 1, further comprising:
a gate configured to control entry of ions to the drift chamber, the gate disposed on an end of the drift chamber generally opposite the detector.

Part of claim 12: a gate
33. The spectrometer of claim 32 wherein the ion modifier is disposed between the gate and the detector so the ions, respectively, separate between the gate and the ion modifier based on the ions’ ion mobility.
Part of claim 12
34. The spectrometer of claim 32, wherein the controller is further configured to time operation of the ion modifier to prevent ions that are not in the portion from passing to the detector.
Part of claim 12
35. The spectrometer of claim 32, wherein the controller is further configured to cause the ion modifier to operate responsive to a determination that other ions corresponding to the portion were not identified by the detector during previous operation.
16. The ion mobility spectrometer of claim 12, wherein the controller is further configured to cause the ion modifier to operate responsive to a determination that other ions corresponding to the portion were not identified by the detector during previous operation.
36. The spectrometer of claim 32, wherein the spectrometer is configured to time arrival of at least some fragments formed by modifying the ions in the portion with operation of the gate and the ion modifier.
7. The spectrometer of claim 1, wherein the spectrometer is configured to time arrival of at least some fragments formed by modifying said ions in the portion with operation of the ion modifier.
37. The method of claim 21, wherein fragmenting the portion of ions comprises operating an ion modifier comprising two electrodes which are spaced apart from one another along a length of the drift chamber.
Part of claim 12
38. A tangible non-transitory computer-readable media comprising instructions, that responsive to being executed by a computing system of a spectrometer, control the spectrometer to:

separate ions in the drift chamber based on, respectively, a given ion’s ion mobility;




fragment a portion of the ions, the ions in the portion having substantially similar ion mobilities;
separate fragments that are ionized, respectively, based on a given fragment’s ion mobility;
select a group of other ions based on their time of flight; and
prevent the group of other ions from passing toward the detector by 








neutralizing the group of other ions.

12. An ion mobility spectrometer comprising: a gate configured to control entry of ions to a drift chamber, the gate disposed on an end of the drift chamber generally opposite a detector; 
an ion modifier disposed between the gate and the detector so the ions, respectively, 
     separate between the gate and the ion modifier based on the ions' ion mobility; and 
a controller, coupled to the ion modifier, the controller configured to synchronize operation of the ion modifier so 
fragments that result from operation of the ion modifier are associated with a portion of the ions based on ion mobility, and wherein the controller is further configured to time operation of the ion modifier to 

prevent ions that are not in the portion from passing to the detector, wherein the ion modifier comprises at least two electrodes that are spaced apart from one another along the drift chamber's length and the at least two electrodes comprise at least one of set of parallel wires, wire meshes, or a combination of parallel wires and wire mesh.
15. The ion mobility spectrometer of claim 12, wherein the ion modifier is further configured to 
neutralize at least some of the other ions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881